Detailed Action
This is the first office action on the merits for US application number 16/851,076.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of invention I, the product of claims 1-20, and species b), of Figs. 3-5, in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-20 read on the elected species.
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
As to claim 4, the first portion includes a blunt end does not read on the distal end 258 that is shown to be pointed in at least Fig. 5. Further, the first portion includes a blunt end is disclosed only in ¶44 for distal end 134, i.e. the non-elected species of Figs. 1 and 2. Therefore, claim 4 does not read on the elected species.
As to claims 5 and 15, the second portion including cutting flutes extending along a length thereof does not read on the threaded second portion (¶55). Further, second portion including cutting flutes (138, ¶45) are shown only in Fig. 1. Therefore, claims 5 and 15 do not read on the elected species.
Accordingly, claims 4, 5, and 15 are withdrawn from further consideration along with claims 21-28.

Claim Objections
Claim(s) 1, 12, and 13 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A bone screw removal device[[,]] comprising:”.  
Claim 12 line 1 should read “A system for removing a bone screw, the system comprising:”.  
Claim 13 line 1 should read “the first and third portions include[[s]] cutting flutes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to a bone screw in line 7 and if this is intended to refer to or be in addition to that of line 6. Examiner is interpreting this as referring to, and suggests amending as, “a driving recess of [[a]]the bone screw and”.
Claim(s) 1 is/are unclear with regards to a driving recess in line 8 and if this is intended to refer to or be in addition to that of line 8. Examiner is interpreting this as referring to, and suggests amending as, “received within [[a]]the driving recess and”.
Claim(s) 12 is/are unclear with regards to a previously implanted bone screw in lines 5-6 and if this is intended to refer to or be in addition to the bone screw of line 2. Examiner is interpreting this as referring to, and suggests amending as, “growth around [[a]]the previously implanted bone screw,”.
Claim(s) 12 is/are unclear with regards to a retaining recess in line 10 and if this is intended to refer to or be in addition to the that of line 3. Examiner is interpreting this as referring to, and suggests amending as, “to be received within [[a]]the retaining recess of the bone screw”.
Claim(s) 19 recites/recite the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “rotated in a removal direction about [[the]]a longitudinal axis thereof,”.
Claim(s) 2, 3, 6-11, 13, 19-18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiester (US 2009/0287220).
As to claim 1, Kiester discloses a bone screw removal device (10) comprising: a shaft (upper portion of 10-2 as shown in Fig. 1, Fig. 1) extending longitudinally from a proximal end (10-1) to a distal removal tip (16, Fig. 1), the removal tip including a first 
As to claim 2, Kiester discloses that the first portion includes cutting flutes (Fig. 2) extending along a length thereof capable of use to clear away tissue growth (¶27). 
As to claim 3, Kiester discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, Figs. 2 and 7D) and a length of the second portion substantially corresponds to a length of the driving 
As to claim 6, Kiester discloses that the second portion is substantially conically shaped (Fig. 2), increasing in diameter from a distal end to a proximal end thereof (Fig. 2).
As to claim 7, Kiester discloses that the second portion includes a reverse threading extending therealong (¶27).
As to claim 8, Kiester discloses that the second portion includes a distal portion (see illustration of Fig. 2) capable of being received within the retaining recess (as defined, Figs. 2 and 7D) and a proximal portion (see illustration of Fig. 2) capable of being received within the driving recess (as defined, Figs. 2 and 7D).
As to claim 9, Kiester discloses that the second portion further includes a step (see illustration of Fig. 2, Figs. 2 and 3) extending about the second portion between the distal and proximal portions thereof (as defined, Fig. 2).
As to claim 10, Kiester discloses that the third portion includes cutting flutes (between 22s) extending along a length of an exterior surface thereof (Fig. 2) capable of use to clear away tissue ingrowth extending over the proximal end of the bone screw (Figs. 2, 3, and 7D, ¶s 28 and 31).
As to claim 11, Kiester discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Fig. 7D).

    PNG
    media_image1.png
    782
    1014
    media_image1.png
    Greyscale


As to claim 12, Kiester discloses a system (Figs. 1-9E) capable of use for removing a bone screw (abstract), the system comprising: a bone screw (12) extending from a proximal end to a distal end (Fig. 6) and including a driving recess (portion of 28 that the second portion proximal portion is positioned within when the tip is fully positioned within the screw as shown in Fig. 7D, ¶s 27 and 30) extending distally into the proximal end (Figs. 5, 6, and 7D) and a retaining recess (portion of 12 that the first portion and second portion distal portion are positioned within when the tip is fully positioned within the screw as shown in Fig. 7D) extending distally from the driving recess (Figs. 5, 6, and 7D); and a removal device (10) capable of use for clearing away 
As to claim 11, Kiester discloses that the first and third portions include cutting flutes (Fig. 2) capable of use for clearing away the tissue growth (¶27) as the removal device is rotated in a removal direction about a longitudinal axis thereof as the removal tip is inserted into the proximal end of the bone screw (Figs. 7A-7E, ¶s 27 and 31).
As to claim 14, Kiester discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, Figs. 2 and 7D) and a length of the second portion substantially corresponds to a length of the driving 
As to claim 16, Kiester discloses that the second portion is substantially conically shaped (Fig. 2), the second portion increasing in diameter from a distal end to a proximal end thereof (Fig. 2).
As to claim 17, Kiester discloses that the second portion includes a distal portion (see illustration of Fig. 2) capable of being received within the retaining recess (as defined, Figs. 2 and 7D) and a proximal portion (see illustration of Fig. 2) capable of being received within the driving recess (as defined, Figs. 2 and 7D).
As to claim 18, Kiester discloses that the second portion further includes a step (see illustration of Fig. 2, Figs. 2 and 3) extending about the second portion between the distal and proximal portions thereof (as defined, Figs. 2 and 7D), the step capable of engaging a distal end of the driving recess (Figs. 2, 3, 5, 6, and 7D) capable of use to prevent further distal movement of the removal device relative to the bone screw (Figs. 2, 3, and 7D).
As to claim 19, Kiester discloses that the second portion includes a reverse threading extending therealong (¶27) so that, when the removal device is rotated in a removal direction about a longitudinal axis thereof, a portion of the reverse threading engages the driving recess so that further rotation of the removal device in the removal direction extracts the bone screw from the bone (Fig. 7E, ¶s 27, 34, and 35).
As to claim 20, Kiester discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Fig. 7D).

Claim(s) 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo (US 2014/0113245).
As to claim 1, Heo discloses a bone screw removal device (Figs. 7-8B) comprising: a shaft (see illustration of Fig. 7) extending longitudinally from a proximal end to a distal removal tip (see illustration of Fig. 7), the removal tip including a first portion (see illustration of Fig. 7) at a distal-most end of the removal tip (as defined, Fig. 7), a second portion (see illustration of Fig. 7) extending proximally from the first portion (as defined, Fig. 7) and a third portion (see illustration of Fig. 7) extending proximally from the second portion (as defined, Fig. 7), the first portion sized and shaped capable of being received within a retaining recess of a bone screw to clear away tissue growth as the first portion is inserted through a driving recess of the bone screw and into the retaining recess (if one so chooses to position the device as such, Figs. 7-8B), the second portion capable of being received within the driving recess (if one so chooses to position the device as such, Figs. 7-8B) and the third portion capable of clearing away tissue growth over a proximal end of the bone screw as the first and second portions are inserted into the retaining recess and the driving recess, respectively (if one so chooses to use the device as such, Figs. 7-8B).
As to claim 2, Heo discloses that the first portion includes cutting flutes (along 145s, 146s, Fig. 7, ¶73) extending along a length thereof capable of use to clear away tissue growth (Figs. 7-8B, ¶73). 
As to claim 6, Heo discloses that the second portion is substantially conically shaped (Figs. 7-8B), increasing in diameter from a distal end to a proximal end thereof (Figs. 7-8B).
claim 7, Heo discloses that the second portion includes a reverse threading (147, ¶79) extending therealong (Figs. 7-8B).
As to claim 9, Heo discloses that the second portion further includes a step (see illustration of Fig. 7) extending about the second portion between the distal and proximal portions thereof (as defined, Fig. 7).
As to claim 10, Heo discloses that the third portion includes cutting flutes (Fig. 7) extending along a length of an exterior surface thereof (Fig. 7) capable of use to clear away tissue ingrowth extending over the proximal end of the bone screw (if one so chooses to use the device as such, Fig. 7).

    PNG
    media_image2.png
    740
    919
    media_image2.png
    Greyscale


Claim(s) 1, 3, 6-8, 11, 12, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anitua (US 2009/0317771).
As to claim 1, Anitua discloses a bone screw removal device (1, Figs. 1-4) comprising: a shaft (3) extending longitudinally from a proximal end (2) to a distal removal tip (4), the removal tip including a first portion (see illustration of Fig. 3) at a distal-most end of the removal tip (as defined, Fig. 3), a second portion (see illustration of Fig. 3) extending proximally from the first portion (as defined, Fig. 3) and a third portion (see illustration of Fig. 3) extending proximally from the second portion(as defined, Fig. 3), the first portion sized and shaped capable of being received within a retaining recess (12, 7) of a bone screw (5) capable of use to clear away tissue growth as the first portion is inserted through a driving recess of the bone screw (11, 10) and into the retaining recess (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the second portion capable of being received within the driving recess (Figs. 2-4) and the third portion capable of clearing away tissue growth over a proximal end of the bone screw as the first and second portions are inserted into the retaining recess and the driving recess, respectively (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw).
As to claim 3, Anitua discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, see illustration of Fig. 3) and a length of the second portion substantially corresponds to a length of the 
As to claim 6, Anitua discloses that the second portion is substantially conically shaped (Figs. 1 and 3, ¶23), increasing in diameter from a distal end to a proximal end thereof (Figs. 1 and 3).
As to claim 7, Anitua discloses that the second portion includes a reverse threading extending therealong (¶s 21 and 24 disclose that the thread of 4 is to the left which is opposite the thread of the screw). 
As to claim 8, Anitua discloses that the second portion includes a distal portion (see illustration of Fig. 3) capable of being received within the retaining recess (Figs. 2 and 3) and a proximal portion (see illustration of Fig. 3) capable of being received within the driving recess (Figs. 3 and 4).
As to claim 11, Anitua discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Figs. 3 and 4).

    PNG
    media_image3.png
    891
    752
    media_image3.png
    Greyscale


As to claim 12, Anitua discloses a system (Figs. 1-4) capable of use for removing a bone screw (Figs. 1-4), the system comprising: a bone screw (5) extending from a proximal end to a distal end (Fig. 1) and including a driving recess (11, 10) extending distally into the proximal end (Fig. 1) and a retaining recess (12, 7) extending distally from the driving recess (Fig. 1); and a removal device (1, Figs. 1-4) capable of use for clearing away tissue growth around the previously implanted bone screw (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the removal device including a shaft (see illustration of Fig. 3) extending 
As to claim 14, Anitua discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, see illustration of Fig. 3) and a length of the second portion substantially corresponds to a length of the driving recess (as defined, see illustration of Fig. 3) capable of use determine a maximum depth of insertion of the removal tip relative to the bone screw (Figs. 1-4).
As to claim 16, Anitua discloses that the second portion is substantially conically shaped (Figs. 1 and 3, ¶23), the second portion increasing in diameter from a distal end to a proximal end thereof (Figs. 1 and 3). 
As to claim 17, Anitua discloses that the second portion includes a distal portion (see illustration of Fig. 3) capable of being received within the retaining recess (Figs. 2 
As to claim 19, Anitua discloses that the second portion includes a reverse threading extending therealong (s 21 and 24 disclose that the thread of 4 is to the left which is opposite the thread of the screw) so that, when the removal device is rotated in a removal direction about a longitudinal axis thereof, a portion of the reverse threading engages the driving recess so that further rotation of the removal device in the removal direction extracts the bone screw from the bone (Figs. 1-4, ¶s 21 and 24).
As to claim 20, Anitua discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Figs. 3 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775